Supplemental Opinion on Rehearing.
Salinger, J.
Appellees earnestly insist now that the record justified no action on part of this court concerning the cancellation of the mortgage. It is said:
“The argument of cancellation of the mortgage was never mentioned nor heard of nor presented to any court, until the appellant, in his reply argument, misstated the issues.”
We find that, in a petition of intervention filed, there was an express allegation “that the said contract of purchase, notes and mortgages * * * have been canceled * * * and that the said notes and mortgage are of no *26force and effect and the lien on the said personal property has been canceled and is now void and of no effect.” On the trial, the witness Frank Tillotson was asked whether the mortgage had been canceled. The decree below recites that the Troy Machinery Company, at the request of Tillotson, “canceled its contract'with the said Tillotson for the purchase of said mangle, and thereby canceled its mortgage and the lien thereof, and that, subsequent to the canceling the debt and lien, it sold” the property. The point was not first made in the reply argument for the appellant, but in its opening argument. There, it was stated that “the. sole ultimate issue in controversy is whether or not appellant’s mortgage had 'been canceled or released, prior to the action.” In another part of its argument, appellant stated that “the court held that appellant’s mortgage had been canceled, and dismissed the petition of intervention.” In its statement off errors relied upon, appellant urged there was error in holding “that the Troy Laundry Machinery Company had canceled its mortgage and the lien thereof.”
We have no wish to chide counsel for being zealous, but. when such a zeal is expended on “ear kissing” argument, based on a mistaken view of the record, we must, of course, be controlled by the record.
II. We have been led into error in giving the appellant preference over the appellee Alfred Tonks. This is due to our having overlooked a concession made in the argument of the appellant. That concession is as follows:
“It is conceded that Mr. Alfred Tonks is entitled to a preference in the sum-of $100 against.this fund for labor performed within 90 days, under Section 4019 of the Code of Iowa.”
The avoidance of the appellant is that we should not have accepted its said concession without noting that appended thereto was a reference to certain lines on certain pages of the abstract; that, had we examined the pages re*27ferred to, we should have found that the facts did not warrant the concession; and that neither said statute nor any other larw gives the conceded preference upon the facts we would have found, had we followed the references to the abstract. It seems to us we have no such burden. We know of no theory upon which it is made our duty to see to it that waivers in open court are not improvidently made. We are of opinion that it is our right to accept such a concession as appellant made in this case at its face. We do so. It follows that the opinion to which this is a supplement must be modified to the extent of decreeing that the intervener Alfred Tonks shall have a preference in the sum. of $100 against the fund involved in this suit. It' is, accordingly, so ordered. In all other respects, the opinion will be adhered to.
Petition overruled, with modification.
Preston, C. J., Ladd and Evans, JJ., concur.